Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20          PageID.607    Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PELINA CALVIN,
                                                    Case No. 19-cv-11519
             Plaintiff,
                                                    SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

MICHIGAN FIRST CREDIT UNION,                        U.S. MAGISTRATE JUDGE
                                                    ANTHONY P. PATTI
             Defendant.
                                        /

    OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
 JUDGEMENT [30] AND DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
                          JUDGEMENT [31]

      Plaintiff, Pelina Calvin, brings this case under the Fair Credit Report Act

(“FCRA”), 15 U.S.C. §§ 1681o and §§ 1681n. Plaintiff alleges that her credit report

tradeline, produced by Defendant, Michigan First Credit Union, is inaccurate

because it displays both a closed account status and a non-zero monthly payment

balance. Plaintiff has requested Defendant change the non-zero monthly payment

balance to zero. Defendant has not changed Plaintiff’s tradeline. Plaintiff therefore

alleges that Defendant has violated the FCRA negligently per 15 U.S.C. §§ 1681o

and willfully per 15 U.S.C. §§ 1681n.

                             FACTUAL BACKGROUND

      In either 2014 or 2015, Plaintiff filed for bankruptcy. (ECF No. 30-5,

PageID.208). On December 7, 2015, Plaintiff procured a $600 loan from Defendant.

                                     Page 1 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20          PageID.608     Page 2 of 12




(ECF No. 30-2, 31-2). Plaintiff was to make six monthly payments: five of $105.88

and one final payment of $105.86. (Id.)

      Between January and March of 2016, Plaintiff made three payments of

$105.88. (ECF No. 31-3, PageID.306). Then, Plaintiff failed to make further

payments. (Id.) On October 6, 2016, Defendant “charged off” the account due to

nonpayment. (ECF No. 31-2, PageID.296). When Defendant charged off Plaintiff’s

account, Defendant accelerated the balance owed by Plaintiff such that the entire

remaining debt was due. (ECF No. 30-3, 30-6, 31-2, PageID.297). By December

2017, Plaintiff fully paid the loan balance and no longer owed money to Defendant

under this tradeline. (ECF No. 30-5, 31-2, PageID.210-211).

      On July 28, 2018, Plaintiff obtained her credit reports from Equifax

Information Services, LLC and Trans Union, LLC. (ECF No. 30-4, 31-3, 31-4). The

credit reports from both Equifax and Trans Union included a tradeline documenting

Defendant’s loan to Plaintiff. (Id.) The tradeline stated: the account was opened

December 7, 2015; the scheduled monthly payment was $105; the balance was $79;

and the account status is closed. (Id.)

      In late 2018 and early 2019, Plaintiff attempted to obtain a mortgage through

Keller Williams and Diversified Members Credit Union but was denied. (ECF No.

30-5, PageID.207). Plaintiff testified that both mortgagees stated there were a

“number of issues” on Plaintiff’s credit report. (Id.) Plaintiff testified that her filing


                                          Page 2 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20       PageID.609     Page 3 of 12




for bankruptcy in 2014 or 2015 was still on her credit report when she applied for

the mortgage. (ECF No. 30-5, PageID.208). Neither mortgagee expressed denying

Plaintiff a mortgage due to a single tradeline. (ECF No. 30-5, PageID.207, 213).

Plaintiff testified that both mortgagees requested more tradelines be added to her

account. (ECF No. 30-5, PageID.207-208).

      On January 14th, 2019, Plaintiff submitted letters to Equifax and Trans Union

which disputed credit report information furnished by the Defendant. Both letters

stated “You are reporting that I owe a scheduled monthly payment of $105 . . . this

is incorrect as the account . . . is closed . . . Please report the monthly payment as

$0.” (ECF No. 30-7, 31-5). Plaintiff did not receive dispute reports from Equifax or

Trans Union. On March 4, 2019, Plaintiff obtained her credit reports from Equifax

and Trans Union again. (ECF No. 31, PageID.280). The monthly payment amount

listed in the credit reports remained unchanged. (ECF No. 31-8, 31-9).

                            PROCEDURAL BACKGROUND

      On May 21, 2019, Plaintiff filed suit against Defendant for negligent failure

to comply with the FCRA per 15 U.S.C. §§ 1681o and willing failure to comply per

15 U.S.C. §§ 1681n. Plaintiff filed the same allegations against Equifax Information

Services, LLC (“Equifax”) and Trans Union, LLC (“Trans Union”). On May 23,

2019, the Defendants removed this case from Wayne County Circuit Court. (ECF




                                      Page 3 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20         PageID.610    Page 4 of 12




No. 1). On October 16, 2019, Plaintiff settled with Trans Union. (ECF No. 27). On

February 13, 2020, Plaintiff settled with Equifax. (ECF No. 29).

      On February 14, 2020, the remaining Defendant, Michigan First, filed a

Motion for Summary Judgement to dismiss both claims. (ECF No. 30). On February

18, 2020, Plaintiff filed her Motion for Partial Summary Judgement on her 15 U.S.C.

§§ 1681o claim (negligent violation of FCRA). (ECF No. 31). Both motions have

been fully briefed, and a hearing was held on June 10, 2020.

                                  LEGAL STANDARD

      Both parties bring motions under FED. R. CIV. P. 56. When evaluating a

motion for summary judgment, the Court must consider the evidence on the record,

drawing all inferences in the non-movant’s favor. Matsushita Elec. Indus. Co., Ltd.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “The question on summary

judgment is whether the moving party has demonstrated that the evidence available

to the court establishes no genuine issue of material fact such that it is entitled to a

judgment as a matter of law.” Dobrowski v. Jay Dee Contractors, Inc., 571 F.3d 551,

554 (6th Cir. 2009). The moving party has the burden of establishing that there are

no genuine issues of material fact, which may be accomplished by demonstrating

that the nonmoving party lacks evidence to support an essential element of its case.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A genuine issue of material fact

exists if “the evidence is such that a reasonable jury could return a verdict for the


                                      Page 4 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20       PageID.611    Page 5 of 12




nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

nonmoving party “may not avoid a properly supported motion for summary

judgment by simply arguing that it relies solely or in part upon credibility

considerations…[but instead] must present affirmative evidence.” Fogerty v. MGM

Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th Cir. 2004) (quoting Cox v. Ky.

Dep’t of Transp., 53 F.3d 146, 150 (6th Cir. 1995)).

                                     ANALYSIS

      Congress enacted the FCRA so that “consumer reporting agencies adopt

reasonable procedures for meeting the needs of commerce for consumer credit.” 15

U.S.C. § 1681(b). 15 U.S.C. § 1681s-2(b)(A) requires creditors who furnish

information to consumer reporting agencies to “conduct an investigation with

respect to the disputed information” whenever a consumer raises a dispute about the

credit information the creditor provides. Further, 15 U.S.C. § 1681s-2(b)(E) requires

furnishers of credit information to “modify,” “delete,” or “permanently block the

reporting” of any disputed information that the investigation reveals to be

“inaccurate.” Congress assigned these duties to limit the spread of inaccurate

consumer credit information. Boggio v. USAA Fed. Sav. Bank, 696 F.3d 611, 614

(6th Cir. 2012).

      Consumers cannot bring suit against creditors for initial inaccuracies. Pittman

v. Experian Info. Sols., Inc., 901 F.3d 619, 628 (6th Cir. 2018). Consumers do have


                                     Page 5 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20        PageID.612    Page 6 of 12




a right of action when creditors either negligently fail to investigate and address

inaccuracies per 15 U.S.C. §§ 1681o or willfully fail to do so per 15 U.S.C. §§ 1681n.

(Id.) The consumer must show, in addition to a per se FCRA violation, that the

violation resulted in injury in fact, which is traceable to a defendant’s conduct, and

likely to be redressed by a favorable judicial decision. Spokeo, Inc. v. Robins, 136 S.

Ct. 1540, 1547 (2016).

      Here, Plaintiff fails to meet her burden because 1) Plaintiff fails to show that

the tradeline in question is inaccurate, 2) Plaintiff fails to show the Defendant’s

alleged actions created an injury-in-fact, and 3) Plaintiff relies on inadmissible

hearsay, the Credit Reporting Resource Guide, to show negligence in the

Defendant’s conduct.

Accuracy of the Tradeline

      In order to recover under 15 U.S.C. §§ 1681n or 1681o, a consumer must

demonstrate that the creditor furnished inaccurate information. Spence v. TRW, Inc.,

92 F.3d 380, 382 (6th Cir. 1996). When 15 U.S.C. §§ 1681n or 1681o claims refer

to a violation of § 1681s-2(b) requirements, courts determine the accuracy of credit

information under the “materially misleading” standard. See Pittman, 901 F.3d at

629–30, Walker v. Equifax Info. Servs., LLC, No. 2:19-cv-12257-SJM-APP, ECF

No. 17, PageID.170-172 (E.D. Mich. May 1, 2020), and Thompson v. Equifax Info.

Servs., LLC, No. 2:18-CV-12495-TGB, 2020 WL 806032, at *11 (E.D. Mich. Feb.


                                      Page 6 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20       PageID.613    Page 7 of 12




18, 2020). Under the materially misleading standard, the consumer may prove

inaccuracy by showing that the credit report misled a creditor. Pittman, 901 F.3d at

630. The fact that a layperson could be misled or that the consumer was misled is

insufficient. Dickens v. Trans Union Corp., 18 Fed. Appx. 315, 318 (6th Cir. 2001).

A plaintiff could alternatively provide evidence that a creditor would likely be

misled, but such showing is “extremely difficult.” Elsady v. Rapid Global Bus. Sols.,

Inc., 2010 WL 2740154, at * 7 (E.D. Mich. July 12, 2010).

      Here, Plaintiff does not show that any creditor was misled. Plaintiff asserts

that she was denied mortgages after her request to change the non-zero monthly

payment balance on her tradeline. (ECF No. 32, PageID.400). However, Plaintiff

does not present evidence that a creditor was misled by the non-zero monthly

payment balance on her tradeline. During Plaintiff’s deposition, Plaintiff stated the

creditors informed her there were “a number of issues” with her credit, requested

she add more lines of credit, and did not specify a single tradeline as the reason

behind their decision. (ECF 30-5, PageID.207, 213). Further, Plaintiff confirmed that

her bankruptcy filing from 2014 or 2015 was still on her credit report and was

“creating an issue” for her. (ECF 30-5, PageID.208). Since Plaintiff did not show

that a creditor was misled by the non-zero scheduled monthly payment tradeline or

that a creditor’s decision was based on the non-zero scheduled monthly payment




                                     Page 7 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20        PageID.614    Page 8 of 12




balance rather than other issues with her credit, Plaintiff failed to show Defendant’s

tradeline resulted in a creditor being misled.

      Additionally, Plaintiff failed to show that the tradeline had the potential to

mislead a creditor. Credit reports with a non-zero scheduled monthly payment

balance and account status of “charged off and closed” have been found not to be

materially misleading or factually inaccurate. Walker, No. 19-cv-12257, ECF No.

17 PageID.170-172. District courts in this circuit have found scheduled monthly

payment fields to be historical and relay only what the monthly payment was before

an account was charged off or closed. See Walker, No. 19-cv-12257, ECF No. 17,

PageID.172 and Thompson, No. 2:18-CV-12495-TGB, 2020 WL 806032, at *11.

      Since Plaintiff has not demonstrated the existence of a material fact as to

whether the tradeline misled or could mislead a creditor, she is incapable of proving

that the tradeline is materially misleading as a matter of law. Even taken in the light

most favorable to Plaintiff, the tradeline is therefore not inaccurate within the

meaning of 15 U.S.C. §§ 1681n and 1681o claims.

Injury-In-Fact

      In order to recover for a credit reporter’s FCRA violations, consumers must

show they suffered “an invasion of a legally protected interest that is concrete and

particularized and actual or imminent, not conjectural or hypothetical.” Spokeo, 136

S. Ct. at 1548. Tradelines which show a non-zero scheduled monthly payment


                                      Page 8 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20       PageID.615    Page 9 of 12




balance and a closed or charged off account status have been found not to cause

injuries-in-fact. Thompson, No. 2:18-CV-12495-TGB, 2020 WL 806032, at *1, 3-

4.

      Here, Plaintiff fails to show the Defendant’s conduct resulted in any concrete

harm. Plaintiff asserts that she was denied mortgages after her request to change the

non-zero monthly payment balance on her tradeline. (ECF No. 32, PageID.400).

However, Plaintiff failed to show how the non-zero monthly payment balance

resulted in adverse decisions from creditors who reviewed her credit history. (ECF

No. 30-5, PageID.207-208, 213). Plaintiff also failed to show how the non-zero

monthly payment balance would produce adverse decisions from these creditors, as

opposed to her other credit problems such as filing for bankruptcy and having few

lines of credit. (ECF 30-5, PageID.208). Therefore, independent of the tradeline’s

accuracy, Plaintiff has not demonstrated how Defendant’s alleged conduct would

have harmed her chances of obtaining credit.

Credit Reporting Resource Guide

      Plaintiff relies on Credit Reporting Resource Guide (“CRRG”) requirements

to assert that Defendant acted at least negligently. (ECF No. 31 PageID.279). The

CRRG requires the monthly payment amount on closed or charged off accounts to

be changed to zero. (ECF No. 31-6). Plaintiff cites Gallaher v. US Bank Nat’l Ass’n,




                                     Page 9 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20     PageID.616    Page 10 of 12




 No. 14-cv-1877, 2017 WL 2111593, at *7 (D. Conn. May 15, 2017) for the

 proposition that the CRRG as an industry standard.

       Courts in this circuit have concluded that the CRRG is not dispositive on

 FCRA compliance. The CRRG is published by the Consumer Data Industry

 Association, and federal laws of commerce and trade, including the FCRA, do not

 mandate perfect compliance with CRRG. Fulton v. Equifax Info. Servs., LLC, No.

 15-14110, 2016 WL 5661588, at *3 (E.D. Mich. Sept. 30, 2016). “The [Gallaher]

 court did not recognize the CRRG as the industry standard or conclude that

 compliance or non-compliance with its provisions was conclusive evidence of

 accuracy or inaccuracy.” Thompson, No. 2:18-CV-12495-TGB, 2020 WL 806032,

 at *11. The CRRG has not been considered when determining the accuracy of a

 tradeline with non-zero monthly payments. Id. Courts have held that CRRG

 requirements are inadmissible hearsay because CRRG’s guidelines are out-of-court

 statements by an industry group, because CRRG requirements have no statutory

 authority, and because the consumer did not provide expert witness testimony

 authenticating CRRG guidelines as industry standard. Euring, No. 19-CV-11675,

 2020 WL 1508344, at *9.

       Plaintiff’s argument parallels the consumer’s argument in Euring because

 both claim that non-zero monthly payment amounts on closed accounts depart from

 CRRG guidelines. However, just as the consumer in Euring did not proffer an expert


                                    Page 10 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20        PageID.617    Page 11 of 12




 witness to establish the CRRG guidelines as an industry standard, Plaintiff did not

 proffer expert witness testimony to establish CRRG guidelines as an industry

 standard.

        Plaintiff relies on Lovelace v. Equifax Information Services, LLC. In Lovelace,

 the plaintiff cited the CRRG in their argument concerning charged off accounts with

 non-zero monthly payment balances to deny a defendant’s motion to dismiss, and

 prevailed. Lovelace v. Equifax Info. Servs. LLC, No. CV-18-04080-PHX-DWL,

 2019 WL 2410800, at *1 (D. Ariz. June 7, 2019). The Lovelace court denied the

 defendant’s motion because the defendant submitted a screenshot of the credit

 report, and the plaintiff raised that a screenshot is not evidence properly before the

 court. Id. at 2. In its opinion, the Lovelace court also noted that CRRG requirements

 alone were inadmissible for summary judgement analysis. Id. The court

 recommended the defendant refile their motion after properly attaching the relevant

 credit report. Id. at 4.

                                     CONCLUSION

        Plaintiff had the burden to prove that the evidence, taken in the light most

 favorable to her position, could reasonably be interpreted to show that her credit

 report tradeline—by virtue of displaying a charged off account status and non-zero

 monthly payment balance—misled another creditor and resulted in an injury-in-fact.

 Plaintiff failed to meet this burden because she did not connect the non-zero monthly


                                      Page 11 of 12
Case 2:19-cv-11519-AJT-APP ECF No. 37 filed 07/14/20     PageID.618   Page 12 of 12




 payment balance to a misguided action by another creditor or mortgagee. Plaintiff

 failed to show how the creditor’s decisions attributed to the non-zero monthly

 payment balance. Finally, Defendant’s noncompliance with the CRRG does not

 show negligence or willful misconduct in adherence to the FCRA.

       Accordingly,

       IT IS ORDERED that Defendant’s Motion for Summary Judgement [30] is

 GRANTED. Plaintiff’s Motion to for Partial Summary Judgement [31] is DENIED.

       SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
 Dated: July 14, 2020                 Senior United States District Judge




                                    Page 12 of 12
